Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000677
                                                        16-NOV-2016
                                                        10:21 AM

                          SCPW-16-0000677

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               CHRISTOPHER LEE SLAVICK, Petitioner,

                                vs.

       HALAWA CORRECTIONAL FACILITY ET AL., Respondents.


                        ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s motion for reconsideration, filed on November 7, 2016,

and the record,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawaiʻi, November 16, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson